435 Pa. 55 (1969)
Faris Appeal.
Supreme Court of Pennsylvania.
Argued May 5, 1969.
June 27, 1969.
*56 Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
Alexander A. Notopoulos, with him Abraham Colbus, and Goodman, Notopoulos & Silverman, for appellants.
Paul S. Foreman, with him Leo C. Mullen, and Mullen, Casanave & Foreman, for appellee.
OPINION PER CURIAM, June 27, 1969:
The Redevelopment Authority of Altoona condemned appellants' properties upon which the Authority filed an open-end bond. Appellants filed preliminary objections contending that, since the Authority had no power of taxation and that its financial resources were questionable, the bond filed was of "insufficient security." The trial judge dismissed the preliminary objections without requiring an answer or holding a hearing. In so doing we feel that the lower court abused its discretion since a question of fact was raised by the preliminary objections as to the sufficiency of the security. In order to make a determination on the merits of that contention, an adequate *57 record should have been made. Hence we remand the case for proceedings upon which this determination can be based.
Appellants' contentions with respect to notice, negotiations, and statement of "need and purpose" have been examined and found to be without merit, and the determination of the lower court on these issues is affirmed.
Order modified and as modified affirmed; and remanded for proceedings consistent with this opinion.